United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 April 17, 2007
                         FOR THE FIFTH CIRCUIT
                         _____________________              Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-20015
                         _____________________

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

                                versus

JOSE VICTOR TORRES, also known as
Jose Victor Torres-Valles, also known
as Jose Victor Torres-Baez, also known
as Heriberto Ochoa-Gomez, also known
as Jose Feliciano Perez-Mesa,

                                                 Defendant - Appellant.


             Appeal from the United States District Court
              for the Southern District of Texas, Houston
                        USDC No. 4:05-CR-127-ALL



         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     This court previously affirmed the conviction and sentence of

the Appellant, Jose Victor Torres (“Torres”).         United States v.

Torres, 202 Fed. Appx. 833 (5th Cir. 2006).          The Supreme Court

vacated and remanded the case for reconsideration in the light of

Lopez v. Gonzalez, 127 S. Ct. 625 (2006).         Ochoa-Perez v. United



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
States, 127 S. Ct. 1263 (2007).         Following the Supreme Court’s

remand, we requested and received supplemental letter briefs from

both parties with respect to the impact of Lopez.

      The Government concedes, and we agree that, in the light of

Lopez, the district court erred by enhancing Torres’s sentence on

the     basis   of   his   Texas   convictions   for   possession   of

methamphetamine and for possession of heroin. Torres remains in

custody in federal prison, with a projected release date of June 4,

2007.    Accordingly, the appeal is not moot.    See United States v.

Rosenbaum-Alanis, No. 05-41400, 2007 WL 926832 (5th Cir. March 29,

2007).

      For the foregoing reasons, we AFFIRM Torres’s conviction,

VACATE his sentence, and REMAND for resentencing in accordance with

Lopez.




                                   2